DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6, 8, 9, 11, 13, 14, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over PARK; Hanjun et al. US PGPUB 20190150170 A1,, further in view of KIM; Seonwook et al. US 20190342915 A1 (hereinafter KIM-2019), further in view of “Study on Licensed-Assisted Access to Unlicensed Spectrum” Release 13, 3GPP TR 36.889 V13.0.0 (2015-06)  (hereinafter 3GPP), further in view of PARK DONG HYUN, KR 20170037052 A (hereinafter Park-2017). 
Regarding claim 1. Park teaches A base station in a wireless communication system, the base station comprising: a transceiver (FIG. 15, 13 RF unit); and a controller (Fig. 15, processor 11) coupled with the transceiver and configured to control to: 
transmit, to a user equipment (UE), information for a type of a channel sensing operation in an uplink grant, ([0141] A bit field including N number of bits is included in dynamic signaling (or a UL grant indicating PUSCH transmission) signaled to a UE by a base station and one of 2.sup.N number of states represented by the N number of bits indicates a [ LBT type, LBT parameter] combination), 
wherein the information for the type of the channel sensing operation indicates one of 
a first type performing the channel sensing operation using a variable time duration ([0154] Cat. 4 LBT), 
a second type performing the channel sensing operation using a deterministic time duration, ([0161] Specifically, among the LBT type, the 25 us LBT corresponds to an LBT operation that performs PUSCH transmission according to a CCA result after CCA is performed during 25 us before PUSCH is transmitted.) and 
a third type not performing the channel sensing operation ([0143] (1) (Before PUSCH is transmitted) No LBT) 
 receive, from the UE, an uplink transmission,  ([0143-145] … PUSCH is transmitted (after LBT period)) 
PARK does not teach 
wherein the variable time duration is based on a first duration and a second duration, wherein the second duration is defined based on a number of sensing slot durations, the number of sensing slot durations in the second duration depending on a value randomly selected in a contention window, and one sensing slot duration being smaller than the first duration,
and wherein the third type is indicated by the information for the type of the channel sensing operation in case that a time gap for the uplink transmission is within a predetermined time value, and
wherein a contention window size is adjusted based on a set of contention window sizes using hybri d automatic repeat request acknowledgement (H ARQ-ACK) feedbacks in the reference duration for a latest uplink transmission, the set of contention window sizes being predefined for a class of a channel access associated with the uplink transmission.
	However, 3GPP 36.889 teaches 
wherein the variable time duration is based on a first duration and a second duration, (page 44, Fig. 7.2.1.6-1: Initial CCA period and Extended CCA period) wherein the second duration is defined based on a number of sensing slot durations, (Ibid. the flow chart repeats eCCA defer period when final determination of Busy is Yes)  the number of sensing slot durations in the second duration depending on a value randomly selected in a contention window, (page 53, Category 4: LBT, “The transmitting entity draws a random number N within a contention window”)  and one sensing slot duration being smaller than the first duration, (Page 44, Fig. 7.2.1.6-1   B_iCCA is 34 us, and eCCA is 9 or 10 us) in order to improve network performance (page 58, paragraph before §8.3.1.3, “All the evaluated category 4 LBT schemes showed improvements in all of the measured performance metrics for the non-replaced Wi-Fi network.”) 
Park and 3GPP 36.889 are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Park with the technique of two durations in 3GPP 36.889 in order to improve network performance. 
Park and Kim and 3GPP 36.889 doesn’t teach 
and wherein the third type is indicated by the information for the type of the channel sensing operation in case that a time gap for the uplink transmission is within a predetermined time value. 
wherein a contention window size is adjusted based on a set of contention window sizes using hybri d automatic repeat request acknowledgement (H ARQ-ACK) feedbacks in the reference duration for a latest uplink transmission, the set of contention window sizes being predefined for a class of a channel access associated with the uplink transmission.
However, Kim-2019 teaches 
and wherein the third type is indicated by the information for the type of the channel sensing operation in case that a time gap for the uplink transmission is within a predetermined time value.  ([0304] if a gap between a point at which DL transmission ends and a point at which UL transmission starts is equal to or less than a specific value (e.g., 16 usec), a specific UE can transmit a UL signal without separate LBT.  Examiner’s note the third type was mapped to “NO LBT” in earlier part of the rejection) 
in order to more efficiently perform uplink transmission. ([0017]) 
Park and Kim-2019 are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Park with the technique of no LBT in Kim-2019 in order to more efficiently perform uplink transmission. 
Park, Kim-2019 and 3GPP 36.889 does not teach 
wherein a contention window size is adjusted based on a set of contention window sizes using hybri d automatic repeat request acknowledgement (H ARQ-ACK) feedbacks in the reference duration for a latest uplink transmission, the set of contention window sizes being predefined for a class of a channel access associated with the uplink transmission.
However, Park teaches 
wherein a contention window size is adjusted based on a set of contention window sizes using hybri d automatic repeat request acknowledgement (H ARQ-ACK) feedbacks in the reference duration for a latest uplink transmission ( English translation: page 2/7 “(bold font) LBT category 4 for PDSCH transmission: … In the ECCA step, the contention window size is determined (in FIG. 1, the values of X and Y determine the maximum contention window size, and the current contention window value q between the ACK / NACK report.  See Fig. 1,  Korean original publication page 11, step “update contention window q” with input e.g. ACKs./NACKs “), the set of contention window sizes being predefined for a class of a channel access associated with the uplink transmission. (see Korean original publication [0037, page 6 Table 2, CWmin/CWmax has values different per Access Class). 
In order for different LBT systems to occupy channels fairly (page 3/7, paragraph before Table 1.)
Park and Park-2017 are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Park with the priority based contention window size in Park-2017 in order to In order for different LBT systems to occupy channels fairly. 

Regarding claim 3. PARK, 3GPP,  Kim-2019 and Park-2017 teaches The base station of claim 1, and PARK teaches 
wherein the uplink transmission is transmitted after sensing a channel being idle during the variable time duration in case that the information on the channel sensing operation indicates the first type, ([0202] (1) Perform initial CCA first (at LBT start timing predetermined for specific PUSCH transmission) [0203] (2) Perform back-off operation after CCA is performed on a defer period (at LBT start timing predetermined for specific PUSCH transmission”)  and 
wherein the uplink transmission is transmitted after sensing the channel being idle during the deterministic time duration in case that the information on the channel sensing operation indicates the second type.  ([0161] Specifically, among the LBT type, the 25 us LBT corresponds to an LBT operation that performs PUSCH transmission according to a CCA result after CCA is performed during 25 us before PUSCH is transmitted.)

Regarding claim 4. PARK, 3GPP,  Kim-2019 and Park-2017 teaches The base station of claim 1,  but Park, Kim-2019 and Park-2017  does not expressly teach 
wherein the second duration is further based on a duration of a sensing slot corresponds to a unit for sensing.
	However, 3GPP teaches 
wherein the second duration is further based on a duration of a sensing slot corresponds to a unit for sensing. (page 44, Figure 7.2.1.6.-1, one eCCA slot duration, T e.g. 9 us or 10 us). 
in order to improve network performance (page 58, paragraph before §8.3.1.3, “All the evaluated category 4 LBT schemes showed improvements in all of the measured performance metrics for the non-replaced Wi-Fi network.”) 
Park and 3GPP 36.889 are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Park with the technique of two durations in 3GPP 36.889 in order to improve network performance. 

	Claims 6, 8, and 9 recite a method performed by the base station of claims 1, 3, 4, with substantially the same scope.  They are rejected for the same reasons as above. 

Regarding claim 11. PARK teaches A user equipment (UE) for receiving information in a wireless communication system, the UE comprising: a transceiver (Fig. 15, RF unit 23); and a controller coupled with the transceiver (Fig. 15, RF unit 21) and configured to control to: 
receive, from a base station, information for a type of a channel sensing operation in an uplink grant, ([0141] A bit field including N number of bits is included in dynamic signaling (or a UL grant indicating PUSCH transmission) signaled to a UE by a base station and one of 2.sup.N number of states represented by the N number of bits indicates a [ LBT type, LBT parameter] combination), 
wherein the information for the type of the channel sensing operation indicates one of 
a first type performing the channel sensing operation using a variable time duration ([0154] Cat. 4 LBT), 
a second type performing the channel sensing operation using a deterministic time duration, ([0161] Specifically, among the LBT type, the 25 us LBT corresponds to an LBT operation that performs PUSCH transmission according to a CCA result after CCA is performed during 25 us before PUSCH is transmitted.) and 
a third type not performing the channel sensing operation ([0143] (1) (Before PUSCH is transmitted) No LBT) 
transmit, to the base station, an uplink transmission, ([0143-145] … PUSCH is transmitted (after LBT period)) 
wherein the variable time duration is based on a first duration and a second duration, 
([0202] (1) Perform initial CCA first (at LBT start timing predetermined for specific PUSCH transmission) [0203] (2) Perform back-off operation after CCA is performed on a defer period (at LBT start timing predetermined for specific PUSCH transmission) “
The examiner notes that the first duration being defer period for CCA in (1), the second duration being back-off period in (2))
PARK does not teach 
wherein the variable time duration is based on a first duration and a second duration, wherein the second duration is defined based on a number of sensing slot durations, the number of sensing slot durations in the second duration depending on a value randomly selected in a contention window, and one sensing slot duration being smaller than the first duration,
and wherein the third type is indicated by the information for the type of the channel sensing operation in case that a time gap for the uplink transmission is within a predetermined time value, and
wherein a contention window size is adjusted based on a set of contention window sizes using hybri d automatic repeat request acknowledgement (H ARQ-ACK) feedbacks in the reference duration for a latest uplink transmission, the set of contention window sizes being predefined for a class of a channel access associated with the uplink transmission.
	However, 3GPP 36.889 teaches 
wherein the variable time duration is based on a first duration and a second duration, (page 44, Fig. 7.2.1.6-1: Initial CCA period and Extended CCA period) wherein the second duration is defined based on a number of sensing slot durations, (Ibid. the flow chart repeats eCCA defer period when final determination of Busy is Yes)  the number of sensing slot durations in the second duration depending on a value randomly selected in a contention window, (page 53, Category 4: LBT, “The transmitting entity draws a random number N within a contention window”)  and one sensing slot duration being smaller than the first duration, (Page 44, Fig. 7.2.1.6-1   B_iCCA is 34 us, and eCCA is 9 or 10 us) in order to improve network performance (page 58, paragraph before §8.3.1.3, “All the evaluated category 4 LBT schemes showed improvements in all of the measured performance metrics for the non-replaced Wi-Fi network.”) 
Park and 3GPP 36.889 are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Park with the technique of two durations in 3GPP 36.889 in order to improve network performance. 
Park and 3GPP 36.889 doesn’t teach 
and wherein the third type is indicated by the information for the type of the channel sensing operation in case that a time gap for the uplink transmission is within a predetermined time value. 
wherein a contention window size is adjusted based on a set of contention window sizes using hybri d automatic repeat request acknowledgement (H ARQ-ACK) feedbacks in the reference duration for a latest uplink transmission, the set of contention window sizes being predefined for a class of a channel access associated with the uplink transmission.
However, Kim-2019 teaches 
and wherein the third type is indicated by the information for the type of the channel sensing operation in case that a time gap for the uplink transmission is within a predetermined time value.  ([0304] if a gap between a point at which DL transmission ends and a point at which UL transmission starts is equal to or less than a specific value (e.g., 16 usec), a specific UE can transmit a UL signal without separate LBT.  Examiner’s note the third type was mapped to “NO LBT” in earlier part of the rejection) 
in order to more efficiently perform uplink transmission. ([0017]) 
Park and Kim-2019 are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Park with the technique of no LBT in Kim-2019 in order to more efficiently perform uplink transmission. 
Park, Kim-2019 and 3GPP 36.889 does not teach 
wherein a contention window size is adjusted based on a set of contention window sizes using hybri d automatic repeat request acknowledgement (H ARQ-ACK) feedbacks in the reference duration for a latest uplink transmission, the set of contention window sizes being predefined for a class of a channel access associated with the uplink transmission.
However, Park teaches 
wherein a contention window size is adjusted based on a set of contention window sizes using hybri d automatic repeat request acknowledgement (H ARQ-ACK) feedbacks in the reference duration for a latest uplink transmission ( English translation: page 2/7 “(bold font) LBT category 4 for PDSCH transmission: … In the ECCA step, the contention window size is determined (in FIG. 1, the values of X and Y determine the maximum contention window size, and the current contention window value q between the ACK / NACK report.  See Fig. 1,  Korean original publication page 11, step “update contention window q” with input e.g. ACKs./NACKs “), the set of contention window sizes being predefined for a class of a channel access associated with the uplink transmission. (see Korean original publication [0037, page 6 Table 2, CWmin/CWmax has values different per Access Class). 
In order for different LBT systems to occupy channels fairly (page 3/7, paragraph before Table 1.)
Park and Park-2017 are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Park with the priority based contention window size in Park-2017 in order to In order for different LBT systems to occupy channels fairly. 

Regarding claim 13. PARK, 3GPP, Kim-2019 and Park-2017 teaches The UE of claim 11, and PARK teaches wherein the controller is configured to: transmit the uplink transmission after sensing a channel being idle during the variable time duration in case that the information on the channel sensing operation indicates the first type, ([0202] (1) Perform initial CCA first (at LBT start timing predetermined for specific PUSCH transmission) [0203] (2) Perform back-off operation after CCA is performed on a defer period (at LBT start timing predetermined for specific PUSCH transmission”) and 
transmit the uplink transmission after sensing the channel being idle during the deterministic time duration in case that the information on the channel sensing operation indicates the second type. ([0161] Specifically, among the LBT type, the 25 us LBT corresponds to an LBT operation that performs PUSCH transmission according to a CCA result after CCA is performed during 25 us before PUSCH is transmitted.)

Regarding claim 14. PARK, 3GPP, Kim-2019 teaches The UE of claim 11, but Park, Kim and Kim-2019 does not expressly teach 
wherein the second duration is further based on a duration of a sensing slot corresponds to a unit for sensing.
	However, 3GPP teaches 
wherein the second duration is further based on a duration of a sensing slot corresponds to a unit for sensing. (page 44, Figure 7.2.1.6.-1, one eCCA slot duration, T e.g. 9 us or 10 us). 
in order to improve network performance (page 58, paragraph before §8.3.1.3, “All the evaluated category 4 LBT schemes showed improvements in all of the measured performance metrics for the non-replaced Wi-Fi network.”) 
Park and 3GPP 36.889 are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Park with the technique of two durations in 3GPP 36.889 in order to improve network performance. 


    	Claims 16 and 18 and 19 recite a method performed by the UE of claims 11 and 13 and 14 with the same scope.  They are rejected for the same reasons above. 

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of KIM-2019, further in view of 3GPP, further in view of PARK-2017, and further in view of He; Hong et al. US 20180254858 A1. 

Regarding claim 22. PARK and 3GPP and KIM-2019 and Park-2017 teaches  The base station  of claim 1, but Park, 3GPP, Kim-2019 and Park-2017 does not teach 
wherein the contention window size is increased in case that a ratio of positive acknowledgement (ACK) of the HARQ-ACK feedbacks in the reference duration for the latest uplink transmission is smaller than a threshold, and wherein the contention window size is initialized as a minimum value in case that the ratio of ACK of the H ARQ-ACK feedbacks in the reference duration for the latest uplink transmission is equal to or greater than the threshold. 
However, HE teaches 
wherein the contention window size is increased in case that a ratio of positive acknowledgement (ACK) of the HARQ-ACK feedbacks in the reference duration for the latest uplink transmission ([0049] summarized as CWS adjustment metrics is NACK / total ACK)  is smaller than a threshold, ([0046] When the CWS adjustment metric is greater than or equal to a threshold, processor 320 can increase the CWS (e.g., to a next higher allowed value), and wherein the contention window size is initialized as a minimum value in case that the ratio of ACK of the H ARQ-ACK feedbacks in the reference duration for the latest uplink transmission is equal to or greater than the threshold. ([0046] when the CWS adjustment metric is less than the threshold, processor 320 can reset the CWS (e.g., to a minimum allowed value, e.g., 15, etc.).
The examiner notes the CWS adjustment metrics of NACK / total ACK is the exact inverse of the claimed ACK / total ACK, therefore a person with ordinary skill in the art would understand the NACK / total greater than or equal to a threshold would be ACK/total smaller than a threshold) 
In order to improve communication reliability.
Park and HE are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Park with the technique of CWS adjustment in HE in order to improve communication reliability.

	Claim 23 recites a method performed by the base station of claim 22 with substantially the same scope.  It is rejected for the same reasons as above. 

Regarding claim 24. PARK and 3GPP and KIM-2019 and Park-2017 teaches  The UE  of claim 11, but Park, 3GPP, Kim-2019 and Park-2017 does not teach 
wherein the contention window size is increased in case that a ratio of positive acknowledgement (ACK) of the HARQ-ACK feedbacks in the reference duration for the latest uplink transmission is smaller than a threshold, and wherein the contention window size is initialized as a minimum value in case that the ratio of ACK of the H ARQ-ACK feedbacks in the reference duration for the latest uplink transmission is equal to or greater than the threshold. 
However, HE teaches 
wherein the contention window size is increased in case that a ratio of positive acknowledgement (ACK) of the HARQ-ACK feedbacks in the reference duration for the latest uplink transmission ([0049] summarized as CWS adjustment metrics is NACK / total ACK)  is smaller than a threshold, ([0046] When the CWS adjustment metric is greater than or equal to a threshold, processor 320 can increase the CWS (e.g., to a next higher allowed value), and wherein the contention window size is initialized as a minimum value in case that the ratio of ACK of the H ARQ-ACK feedbacks in the reference duration for the latest uplink transmission is equal to or greater than the threshold. ([0046] when the CWS adjustment metric is less than the threshold, processor 320 can reset the CWS (e.g., to a minimum allowed value, e.g., 15, etc.).
The examiner notes the CWS adjustment metrics of NACK / total ACK is the exact inverse of the claimed ACK / total ACK, therefore a person with ordinary skill in the art would understand the NACK / total greater than or equal to a threshold would be ACK/total smaller than a threshold) 
In order to improve communication reliability.
Park and HE are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Park with the technique of CWS adjustment in HE in order to improve communication reliability.

    	Claims 21 recites a method performed by the UE of claim 24 with the same scope.  It is rejected for the same reasons above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527.  The examiner can normally be reached on 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468